Title: To George Washington from Thomas Jefferson, 1 October 1779
From: Jefferson, Thomas
To: Washington, George


        
          Sir,
          Williamsburg [Va.] Oct. 1. 1779
        
        On receipt of your letter of August 6th during my absence the Council had the irons taken off the prisoners of war. When your advice was asked we meant it should decide with us: and upon my return to Williamsburg the matter was taken up and the enclosed advice given. A parole was formed of which the enclosed is a copy and tendered to the prisoners. They objected to that part of it which restrained them from saying any thing to the prejudice of the United States and insisted on freedom of speech. They were in consequence remanded to their confinement in the jail which must be considered as a voluntary one until they can determine with themselves to be inoffensive in word as well as deed. A flag sails hence tomorrow to New York to negociate the exchange of some prisoners. By her I have written to Genl Phillips on this subject & enclosed to him copies of the within; intending it as an answer to a letter I received from him on the subject of Governor Hamilton. I have the honour to be Sir your most obdt & most hbl. servt
        
          Th: Jefferson
        
      